Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*Note: The Examiner notes the grouping of the claims may change based upon Applicant’s future amendments to address the above issue with improper claim construction.
**In order to promote a more compact prosecution, the Examiner notes that claim 3 would be rejected under 35 USC 112(b) for indefiniteness and lack of antecedent basis by reciting “the same as or different from the others” and “the same as or different from the respective others” (emphasis added). What is compounds or substituents are “the others”?

DETAILED ACTION
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) Elect at least one anionic surfactant- Elect at least one from the claims, specification and Examples (e.g. ammonium laureth sulfate); and
B) Component further blended into the detergent- Elect one from component (B)’, cationic polymer, ampholytic surfactant, and nonionic surfactant from the claims specification and examples (e.g. nonionic surfactant which may be PPG-3 caprylyl ether). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 2 & 12.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of “ (A) at least one anionic surfactant selected from the group consisting of alkyl sulfuric… (B) an aminopolyether-modified silicone satisfying the following formula (I)… and containing a polyoxyalkylene structure having a repeating unit represented by the general formula (2)… and (C) at least one organic acid selected from the group consisting of lactic acid, succinic acid, citric acid, tartaric acid, and malic acid…”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hashimoto (EP 1,921,130; Published: 05/14/2008) and Noda (JP-3269570; Published: 03/25/2002; Priority JP 05-310944). *Note: All references refer to the English language translation unless designated as ‘570 patent-pg.x.  Hashimoto teaches a hair cleanser (pg. 1). Hashimoto teaches the compositions of their invention comprise an anionic surfactant which include alkyl sulfate (i.e. alkyl sulfuric acid salts; [0086]). Hashimoto teaches in the shampoo of Table 12 inclusion of the organic acid, citric acid (pg. 27).  Hashimoto teaches the hair cleanser of their invention of reactive silicone-based block copolymer represented by the general formula (3): 
    PNG
    media_image1.png
    200
    487
    media_image1.png
    Greyscale
which are those known in the art and described in Japanese Patent Publication No. 5-310944 can ([0091] & [0096]). Hashimoto teaches the reactive silicone-based block copolymer impacts the texture of the hair cleanser [0097]. Hashimoto does not teach the integer values for the a, b, c and d moieties. Noda (i.e. Japanese Patent Publication No. 5-310944) teaches an aminopolyether-modified silicone:
    PNG
    media_image2.png
    81
    746
    media_image2.png
    Greyscale
(the ‘570 patent-abstract).  Noda teaches Y “represents a divalent hydrocarbon group” (Noda-claim 1) and exemplifies 
    PNG
    media_image3.png
    57
    58
    media_image3.png
    Greyscale
 in formula 3.  Noda teaches that for the 
    PNG
    media_image4.png
    71
    614
    media_image4.png
    Greyscale
 R = methyl, X represents the following formula: -R .sup.1 -Z (wherein, R .sup.1 is a direct bond or a divalent group having 1 to 20 carbon atoms) Represents a multivalent hydrocarbon group, and Z represents a reactive functional group which includes “epoxy group, amino group, hydroxyl group, carboxyl group, acyl group, mercapto group, methacrylo group, isocyanate group, ureido group, vinyl group, amide group, imide group, imino group, aldehyde group, nitro group, nitrile group, oxime group, azo group, hydrazone group, any group selected from an alkoxy group, an alkoxysilyl group and the like...” (pg. 2) and with the exemplary polyoxyalkylene structure:  
    PNG
    media_image5.png
    147
    586
    media_image5.png
    Greyscale
teaches the 
    PNG
    media_image6.png
    99
    350
    media_image6.png
    Greyscale
 substitutent is 
    PNG
    media_image7.png
    185
    121
    media_image7.png
    Greyscale
 (‘570 patent-pg. 7).  The exemplary polyoxyalkylene structure teaches the bonding order to be random (‘570 patent- pg. 7). Noda teaches a is an integer of at least 6, b is at least 0.1, wherein c is an integer of at least 4; d is an integer of at least 2; and b × d is at least 1, m is an integer of 0 or 1 and n is an integer of 2 to 4 (pg. 2).  Thereby, the ‘570 patent teaches an aminopolyether-modified silicone which falls within the formula (I) 0.5 < Si/AO < 1.2. Noda teaches that the aminopolyether-modified silicone has unique interfacial properties and can used for cosmetics and toiletries for skin, hair, bath, etc., and can give moisture and moist feeling and smooth feeling to skin and hair (‘570 patent-pg. 3). It would have been prima facie obvious to the ordinary skilled artisan, at the time of the invention, to have modified Hashimoto’s shampoo by adjusting Hashimoto’s aminopolyether-modified silicone such that a is an integer of at least 6, b is at least 0.1, wherein c is an integer of at least 4; d is an integer of at least 2; and b × d is at least 1, m is an integer of 0 or 1 and n is an integer of 2 to 4 as suggested by Noda’s teachings because Hashimoto and Noda are directed to aminopolyether-modified silicone which may be used in hair care to alter texture, moisture and moist feeling and Hashimoto teaches inclusion of Noda’s aminopolyether-modified silicone in their haircare composition.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to alter the texture, moisture and moist feeling imparted by the shampoo formulation. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619         

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619